Citation Nr: 0701847	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1942 to January 
1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.  




FINDING OF FACT

The veteran's service-connected disabilities do not prevent 
him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2003 and 
August 2005.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA medical records.  In addition,  the veteran has 
not identified any additional pertinent evidence that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

The veteran does not meet the schedular requirements for 
consideration of a TDIU as none of his disabilities are rated 
at least 40 percent disabling.  He is service-connected for 
traumatic arthritis of the left knee, rated at 30 percent 
disabling; recurrent epigastric ventral hernia, rated as 20 
percent disabling; scar from residuals of right inguinal 
hernia repair, rated as 10 percent disabling; and scar from 
residuals of espigastric hernia repair, rated as 10 percent 
disabling.  Thus, the veteran does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a).

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

According to the veteran's TDIU application, received in 
November 2003, he indicated that he last worked full-time in 
1966 as a laborer.  On his application, the veteran reported 
completing three years of high school education; however, 
other records show that he reported completing either 2 years 
or 4 years of high school education.  For the purpose of 
analyzing the claim, the Board will assume that the veteran 
has completed only two years of high school.   

In an application for compensation and pension received in 
October 1966, the veteran indicated that he was not employed 
and had not worked since July 1966 and listed his 
disabilities as active tuberculosis, arthritis, stomach 
condition, and nervous condition.  Additionally, in a 
statement dated in April 1968, the veteran indicated that he 
had not returned to work as he had been going to the VA 
hospital, wore a neck brace, and was having difficulty 
lifting with his left hand.  Another record dated in April 
1968 showed that the veteran was discharged from his 
employment in November 1967 due to absenteeism.  

Subsequently, an August 1970 VA examination report noted that 
that the veteran had no pathology of the left knee.  The 
examiner cited the veteran's various hospitalizations for 
radiculopathy, that the veteran was unemployed, had no plans 
for employment, and the veteran's belief that he was 
unemployable.  The examiner noted that the veteran appeared 
well without any serious illness except mental illness for 
which he had been a patient in an insane asylum for several 
years.  The diagnoses included epigastric and umbilical 
hernia, post-operative, healed, no residuals; inguinal 
hernia, right, post-operative, healed, no recurrence, no 
clinical residuals; traumatic arthritis of the left knee, not 
found; and history of radiculitis of C-5 and C-6.  

In a statement received in February 2003, the veteran 
indicated that he was unable to drive due to his knee 
disability.  Also, a June 2003 VA examination report noted 
that the veteran indicated that due to his epigastric ventral 
hernia, he was unable to exercise and on occasion he had pain 
when trying to lift something.  It was also noted that the 
veteran's scar was smooth without residuals.  His ventral 
hernia was soft, easily reducible, and non-tender to 
palpation.  A June 2003 VA joints examination report noted 
the veteran's reports of inability to do anything, with 
constant pain, weakness, stiffness, heat, giving way, and 
coldness at times.  He took medication which resulted in 
temporary relief.  He reported flare-ups (causing immobility) 
were precipitated without proper rest, use of medication, and 
rainy weather; they were alleviated with medication and 
sitting with his legs straight out.  He used a cane for pain 
in both knees.  The examiner noted that the veteran's 
disability slowed him down without flare up and that he slept 
a lot because of his many medications.  The diagnosis 
included moderate bilateral degenerative joint disease with 
left medial joint space narrowing and limited range of 
motion.  

Most recently, VA treatment records dated in 2005 show that 
the veteran's left knee pain interfered with activities of 
daily living.  Treatment records also show that the veteran 
experienced right knee problems.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
While the veteran does have some employment impairment due to 
his service-connected disabilities, the Board finds that the 
level of impairment to the veteran's employment is adequately 
reflected in the disability evaluations he currently 
receives.  Additionally, the evidence has demonstrated that 
the veteran was initially unemployed in the 1960's due to 
other factors (e.g. radiculopathy, non-service connected 
disabilities, etc) independent of his service-connected 
disabilities.  While his service-connected left knee has been 
shown to interfere with activities of daily living, there is 
no indication that the left knee or his any of his other 
service-connected disabilities preclude employment.  It has 
been shown that his recurrent epigastric ventral hernia is 
reducible and neither of his scars (residuals of right 
inguinal hernia repair and residuals of espigastric hernia 
repair) precludes employment.  Therefore, the Board finds 
that the record does not demonstrate that the veteran's 
service-connected disabilities, in and of themselves, are of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).







ORDER

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


